Title: To George Washington from Major General William Heath, 19 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Baldhill [N.Y.] July 19, 1779
        
        From the appearances of Several fires the last night there is reason to apprehend that the Enemy have destroyed the Works & evacuated Verplanks point. I have Sent out Several parties to make discoveries & to harrass them if possible.
        In obedience to your Excellencys orders the Brigades will move into the Highlands. Permit me to Suggest on Account of the great Scarcity of Forage in the Highlands, & the probability that the Enemy are now retiring or will soon retire towards New York, whether it will not answer your Excellencys intentions to have this wing of the Army as far Advanced this way as can be with Safety.
        I have Order’d out the Light Horse to reconnoitre on the different

roads. I have the honor to be Very respectfully Your Excellencys Most obedt Servant
        
          W. Heath
        
        
          As the left Wing is Composed of Brigades from different States request to know how they must be posted, as I wish to be regular.
        
      